           Case 2:19-cr-00140-MRH Document 31 Filed 09/24/19 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               )
                                                       )
                  v.                                   )        Criminal No. 19-140
                                                       )
ROBERT COLEMAN                                         )


                                   BRIEF IN SUPPORT OF DETENTION


         AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, and Timothy M. Lanni, Assistant United

States Attorney for said District, files the following brief in support of detention:


                                  I.       Introduction and Procedural Overview

         A one-count Indictment was returned against Robert Coleman on May 14, 2019 for conduct

that occurred on October 27, 2017. Thereafter, defendant appeared in federal court for an initial

appearance and arraignment. At that time, defendant waived his right to a detention hearing. On

September 10, 2019, defendant moved for bond. The Government’s response now follows.

                                                  II. The Facts 1

         On October 27, 2017, FBI Special Agents and Task Force officers utilized a confidential

human source in order to conduct a controlled purchase of fentanyl from Robert Coleman. FBI

provided the confidential human source with approximately $3,000 in agency funds. Additionally,

the confidential human source was to pay back Coleman $6,000 for fentanyl that Coleman had

previously fronted him. The deal was conducted inside of Coleman’s Black Audi. The confidential



1 As defendant initial waived his right to a detention hearing, there has been no testimony as to the facts of this
case. What follows is a brief outline of the Government’s possible evidence against defendant. At a future hearing,
the Government would either submit a proffer and offer a witness for cross-examination or submit live testimony.
         Case 2:19-cr-00140-MRH Document 31 Filed 09/24/19 Page 2 of 8



human source returned to FBI investigators and turned over a quantity of narcotics. FBI submitted

these narcotics to the Allegheny County Officer of the Medical Examiner Laboratory for testing.

Testing revealed that the narcotics purchased from Coleman was a quantity of approximately 96

of a mixture of fentanyl and acetylfentayl, a fentanyl analogue.

       Almost immediately after the controlled purchase, FBI investigators followed Coleman in

his car and conducted a probable cause traffic stop. Coleman agreed to speak with investigators.

He even consented to the agents moving his car to a more discrete location so they could speak.

Coleman was read his Miranda rights which he understood and waived by stating he wished to

speak to investigators. Coleman advised law enforcement that he was a large scale drug trafficker

and for the last four years he would routinely buy up to 250 grams of heroin from one supplier

at a time. Coleman also identified that he had another supplier from whom he would buy

approximately 100 grams of heroin at a time. Coleman then identified that there were multiple

individuals he would sell ounce quantities of heroin to for eventual redistribution.

       Coleman also consented to a search of his car and person. FBI investigators found

approximately $140 dollars on Coleman’s person. FBI investigators found $9000 in the center

console of his car. This matched the amount given to Coleman from the confidential human source

for the fentanyl purchase.

                  III. The Law B Risk of Flight and Danger to the Community

       The Bail Reform Act provides that with respect to certain specified crimes, a rebuttable

presumption arises that no condition or combination of conditions will reasonably assure the safety

of any other person and the community. Title 18, United States Code, Section 3142(e). See also

United States v. Giampa, 755 F. Supp. 665, 668 (W.D. Pa. 1990). Section 3142(e) states:

                                                 2
           Case 2:19-cr-00140-MRH Document 31 Filed 09/24/19 Page 3 of 8



                Subject to rebuttal...it shall be presumed that no condition or combination
                of conditions will reasonably assure...the safety of the community if the
                judicial officer finds that there is probable cause to believe that the person
                committed an offense for which a maximum term of imprisonment of ten
                years or more is prescribed in the Controlled Substances Act (21 U.S.C. '
                801 et seq.)...

See also United States V. Perry, 788 F.2d 100, 106 (3d Cir. 1986).

         In other words, the presumption of risk of flight and community danger arises where there

is probable cause to believe that the defendant has committed a violation of the Controlled

Substances Act which carries a maximum penalty of ten years or more. United States v. Suppa,

799 F.2d 115, 119 (3d Cir. 1986). Due the nature of the current case and the filing of a special

notice for an 851 information, Coleman faces a mandatory minimum term of ten years and a

maximum of life. This factor alone would make him a risk of flight.

         Where the presumption of risk of flight and/or community danger arises, a defendant must

rebut the presumption by presenting "some credible evidence that he will appear and will not pose

a threat to the community." It is firmly established that evidence pertaining solely to "character

and lifestyle" or community ties is insufficient to meet this burden. United States v. Delker, 757

F.2d at 1396 (legislative history of the Bail Reform Act shows that "presence of [a tie to the

community] ... has no correlation with the question of safety of the community."). See also,

United States v. Strong, 775 F.2d 504, 508 (3d Cir. 1985). 2

         "The statutory language, as well as the legislative history [of the Bail Reform Act],



     2
       The law is clear that even if rebutted, the presumption
remains in the case as an evidentiary finding militating against
release, to be weighed along with the other factors set forth in
18 U.S.C. § 3142(g). See United States v. Dominquez, 783 F.2d
702 (7th Cir. 1986).

                                                  3
         Case 2:19-cr-00140-MRH Document 31 Filed 09/24/19 Page 4 of 8



unequivocally establishes that Congress intended to equate traffic in drugs with a danger to the

community." Strong, 775 F.2d at 506. Indeed, Congress and the Third Circuit have provided this

guidance:

               The [Judiciary] Committee intends that the concern about safety be given a
               broader construction than merely danger of harm involving physical
               violence. ... The Committee also emphasizes that the risk that a
               defendant will continue to engage in drug trafficking constitutes a
               danger to the "safety of any other person or the community."

Id. at 507 (quoting S.Rep. No. 225, 98th Cong., 2d Sess. 12-13) (emphasis in original). Congress

and the Third Circuit further recognized: "It is well known that drug trafficking is carried on to

an unusual degree by persons engaged in continuing patterns of criminal activity. Persons

charged with major drug felonies are often in the business of importing or distributing dangerous

drugs, and, thus, because of the nature of the criminal activity with which they are charged, they

pose a significant risk of pretrial recidivism." Strong, 775 F.2d at 507 (quoting S.Rep. No.225,

98th Cong., 1st Sess. 20). Accord United States v. Cervantes, 951 F.2d 859, 861 (7th Cir. 1992)

(defendant involved in the distribution of large quantities of drugs poses continuing danger to the

community); United States v. Ramirez, 843 F.2d 256, 258 (7th Cir. 1988) (same).

       If a defendant is able to rebut the presumptions, the Court then must determine whether the

government has met its burden for pretrial detention. The United States must establish risk of

flight by a preponderance of the evidence (see United States v. Himler, 797 F.2d 156, 161 (3d Cir.

1986)) and danger to the community by clear and convincing evidence. 18 U.S.C. § 3142(f).

        In determining whether a defendant poses a danger to the community, the following

factors are to be considered:

               (1)     the nature and circumstances of the offense charged, including whether the
                       offense ... involves a narcotic drug;

                                                4
         Case 2:19-cr-00140-MRH Document 31 Filed 09/24/19 Page 5 of 8




               (2)    the weight of the evidence against the person;

               (3)    the history and characteristics of the person, including-

                      (A)     the person's character, physical and mental condition, family ties,
                              employment, financial resources, length of residence in the
                              community, community ties, past conduct, history relating to drug
                              or alcohol abuse, criminal history, and record concerning
                              appearance at court proceedings; and,

                      (B)     whether, at the time of the current offense or arrest, the person was
                              on probation, on parole, or other release pending trial,...; and

               (4)    the nature and seriousness of the danger to any person or the community
                      that would be posed by the person's release.


Title 18, United States Code, Section 3142(g). See also United States v. Perry, 788 F.2d at 106;

United States v. Delker, 757 F.2d at 1398-99.

       Here, Coleman has not proffered any evidence that would rebut the presumption.

Defendant has only made available another individual to act as a third party custodian and stated

that he has some type of project management company. However, these are the same conditions

that allowed Coleman to function as a large scale drug trafficker for many years. The Government

fails to see how this would change the conditions that would prevent Coleman from being a risk

of flight or danger to the community. As stated in Delker, this type of proffer, as to community

ties and character, is illegally insufficient to overcome any presumption. Further, even if Coleman

was able to overcome the presumption, the factors still weigh heavily in favor of his detention.

                                         IV. Argument

       In this case, the FBI observed and conducted a controlled purchase from Coleman and then

seized the money used in the controlled purchase in his car. Additionally, Coleman admitted to


                                                5
          Case 2:19-cr-00140-MRH Document 31 Filed 09/24/19 Page 6 of 8



FBI investigators that he was a large scale drug trafficker and detailed his operation for FBI. These

facts and circumstances weigh heavily in terms of detaining Coleman.

        First, with respect to the nature and circumstances of the offense, Coleman is charged with

possessing with the intent to distribute and actually distributing a large amount of potent and

deadly fentanyl and fentanyl analogue mix. Further, the weight of this transaction, the amount of

money the confidential human source owed Coleman, and Coleman’s confession all support that

Coleman is a large scale drug trafficker. The nature and circumstances of this offense are very

dangerous.

        Second, with respect to the weight of the evidence, the Government conducted a controlled

purchase, recovered the money used in the purchase from Coleman, and have an admissible

confession from Coleman that could be used to prove a much large conspiracy. While the weight

of the evidence may be the least important factor, it is a factor that weighs against Coleman in this

case.

        Third, with respect to the "history and characteristics" of the defendant, everything in this

case points to the fact that Coleman is a lifelong, dangerous drug dealer. Coleman was convicted

in federal court for a major drug trafficking crime in the 2000s. This offense also involved the

same conduct in this case: large scale opiate trafficking. Additionally, he has a separate serious

drug felony in Allegheny County Court at the same time. Coleman also has an additional serious

drug felony and a felony escape that are both too old and remote to count towards his criminal

history score. While Coleman is nearly fifty years old, he has almost no work history. All of these

factors point to one conclusion, Coleman has supported himself and his family by drug trafficking.

        Finally, the Bail Reform Act requires the Court to consider the nature and seriousness of


                                                 6
         Case 2:19-cr-00140-MRH Document 31 Filed 09/24/19 Page 7 of 8



the danger to any person or the community that would be posed by the person’s release. 18 U.S.C.

§ 3142(g)(4). As explained above, Congress and the Third Circuit have clarified that in addition

to physical violence, the Bail Reform Act “equate[s] traffic in drugs with a danger to the

community,” and stressed that “the risk that a defendant will continue to engage in drug trafficking

constitutes a danger to the ‘safety of any other person or the community.’” Strong, 775 F.2d at

506 (citations omitted). Coleman has had dozens of arrests in his life and numerous serious

convictions over a 25 year period. The Court cannot have any confidence that Coleman would not

continue to engage in such behavior when he has already been sent to federal prison for the same

offense before.

                                            V. Conclusion

       The United States has demonstrated by clear and convincing evidence that the defendant

now and today poses an unacceptable danger to the community and a risk of flight. As the

Seventh Circuit in United States v. Dominguez, explained:

                  [A finding of dangerousness] cannot be based on evidence that [the
                  Defendant] has been a danger in the past except to the extent that his past
                  conduct suggests the likelihood of future misconduct. That is, indeed,
                  the very import of the presumption of dangerousness in ' 3142(e); it
                  represents Congressional findings that certain offenders, including narcotics
                  violators, as a group are likely to continue to engage in criminal conduct
                  undeterred by the pendency of charges against them or by the imposition of
                  a monetary bond or other release conditions.

783 F.2d at 707 (emphasis added).

       Statutorily, Coleman has not overcome the presumption. He has not even proffered

evidence which accepted would overcome the standard of presumption. Further, even if Coleman

was able to overcome this presumption, his leadership role, the strength of the Government’s

evidence, Coleman’s prior drug convictions, lack of work history, and poor history on supervision

                                                   7
            Case 2:19-cr-00140-MRH Document 31 Filed 09/24/19 Page 8 of 8



conclusively establish that Coleman is a danger to the community and a flight risk. He should be

detained.


                                                   Respectfully submitted,

                                                   Scott W. Brady
                                                   United States Attorney


                                            By: s/Timothy M. Lanni
                                                  Timothy M. Lanni
                                                  Assistant U.S. Attorney
                                                  U.S. Post Office & Courthouse
                                                  Suite 400
                                                  Pittsburgh, PA 15219
                                                  (412)894-7439 (Phone)
                                                  Timothy.Lanni@usdoj.gov
                                                  NJ ID No. 011242012




                                               8
